Citation Nr: 0521565	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  The veteran died in April 2002, and the appellant is 
his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal form a February 2003 rating decision rendered by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant thereafter indicated 
disagreement with that decision and, after being issued a 
statement of the case in February 2004, perfected her appeal 
by submitting a substantive appeal (VA Form 9) in April 2004.  


FINDINGS OF FACT

1.  The veteran's certificate of death reveals that the 
veteran died in April 2002 as a result of metastatic 
esophageal cancer.

2.  At the time of the veteran's death, service connection 
had been established for residuals of a fragment wound of the 
left knee, rated as 10 percent disabling; and status post 
left inguinal herniorrhaphy, rated as 0 percent disabling.

3.  The veteran's active service included a period of service 
in Vietnam; he was exposed to herbicides while serving in 
Vietnam.

4.  No information or evidence of record indicates that the 
veteran's esophageal cancer may be associated with any event, 
injury, or disease in service or with the service-connected 
residuals of a fragment wound of the left knee or the status 
post left inguinal herniorrhaphy.

5.  The veteran's esophageal cancer was first shown in 2001, 
over 30 years after the veteran's separation from service, 
and no information or evidence of record indicates that the 
veteran's cancer may be associated with any event, injury, or 
disease in service, including exposure to herbicide agents 
during service in Vietnam.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow in this case, asserts that 
the veteran's exposure to herbicides during service in 
Vietnam contributed substantially to cause the veteran's 
metastatic esophageal cancer, which ultimately led to his 
demise in April 2002.  

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
In this case, notice of the VCAA was not provided prior to 
the initial adjudication in this case.  Nevertheless, the RO 
did provide the appellant with a duty-to-assist letter in 
April 2003, prior to readjudicating her claim in an February 
2004 statement of the case, and the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated in a 
statement of the case (SOC) provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
In this case, the RO informed the appellant in the February 
2003 rating decision, the April 2003 duty-to-assist letter, 
and the February 2004 SOC, about the information and evidence 
that is necessary to substantiate the claim for service 
connection for the cause of the veteran's death.  In 
addition, the RO informed the appellant about the information 
and evidence that VA will seek to provide including the 
veteran's service medical records and other relevant medical 
records which the appellant informed VA about.  In the April 
2003 VCAA letter, the RO also informed the appellant about 
the information and evidence she was expected to provide.  
Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  In this regard, the RO has informed the appellant 
in the rating decision and SOC, of the reasons for the denial 
of her claim and, in so doing, informed her of the evidence 
that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  VA has also 
assisted the appellant and her representative throughout the 
course of her appeal by providing her with a statement of the 
case that informed her of the laws and regulations relevant 
to her claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

Pertinent laws and regulations

The law provides dependency and indemnity compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  Service 
connection may be established for the cause of a veteran's 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2004).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2004).  A contributory cause 
of death must be causally connected to the death and must 
have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1) (2004).  Issues 
involved in a survivor's claim for DIC based on the cause of 
the veteran's death under section 1310 of the statute is 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2004).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection for a disability on 
a secondary basis requires evidence sufficient to show (1) 
that the disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Where a service-connected disability aggravates a nonservice-
connected condition, compensation may be granted for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

Service connection for certain chronic diseases, including 
malignant tumors, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  In 
addition, the law provides a presumption of service 
connection for certain diseases that become manifest after 
separation from service for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2004).  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea) and soft-
tissue sarcoma.  38 C.F.R. § 3.309(e) (2004).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt that exists because of an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2004).  The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Factual background

The veteran died in April 2002, with the death certificate 
showing that the immediate cause of death was metastatic 
esophageal cancer.  There were no other conditions identified 
as other significant conditions contributing to death but not 
related to the immediate cause of death.  Prior to the 
veteran's death he had established service connection for 
residuals of a fragment wound of the left knee, rated as 10 
percent disabling; and status post left inguinal 
herniorrhaphy, rated as 0 percent disabling.  

The veteran's service medical records do not reveal that the 
veteran was treated for complaints, findings or a diagnosis 
of esophageal cancer during active service.  Moreover, the 
examination at discharge was negative for any findings of 
cancer.

Post-service medical records dating from 1980 to 2002 are 
associated with the claims file.  These records show that the 
veteran was first diagnosed with esophageal cancer in July 
2001.  

Prior to that time, the pertinent post-service treatment 
records reflect that the veteran had a normal upper GI series 
in 1979.  A treatment record from 1992 noted a diagnosis of 
COPD and bronchitis, secondary to smoking.  In June 1998, the 
veteran was treated for a right chest wall contusion 
secondary to a fall.  The chest x-ray at that time revealed a 
small granulomatous lesion noted on the left midfield.  The 
diagnosis was probable granuloma, and it was noted that the 
veteran smoked two packs per day for 35 years.  A March 2000 
pathology report noted that a right axilla adenopathy 
revealed sinus histiocytosis.  It was negative for lymphoma, 
leukemia or metastatic carcinoma.  

With regard to the veteran's esophageal cancer, the evidence 
of record reveals that the veteran was admitted to a VA 
facility in July 2001 with complaints of discomfort while 
swallowing and difficulty moving his neck.  A history of 
gastroesophageal reflux disease (GERD) was noted.  

Shortly thereafter, the veteran underwent a 
esophagogastroduodenoscopy procedure in July 2001 at a 
private facility, with biopsy of distal esophageal mass, in 
response to complaints of weight loss and dysphagia.  A 
distal esophageal mass was found, and the impression was that 
it was likely malignant.  In August 2001, the diagnosis was a 
poorly differentiated squamous cell carcinoma of the 
esophagus with liver mets.  The records also reflect that the 
veteran was still a heavy smoker.  By October 2001, 
widespread, extensive metastatic disease to the liver with 
marked liver enlargement was noted.  The veteran passed away 
in April 2002.

Analysis

In this case, the death certificate shows that the immediate 
cause of the veteran's death was metastatic esophageal 
cancer, with no other significant conditions that contributed 
to his death or which were related to the immediate cause of 
death.  

The evidence does not demonstrate that esophageal cancer 
began during his period of active service or within one year 
after his discharge from service.  The veteran's service 
medical records do not reflect treatment for esophageal 
cancer, and no such disorder was noted on service medical 
examination reports.  

Nonetheless, because the veteran was exposed to Agent Orange 
during service in Vietnam, VA must consider whether the 
veteran's death was caused by a disease for which service 
connection is granted on a presumptive basis due to in-
service herbicide exposure.  These specific diseases are 
listed under 38 C.F.R. § 3.309(e) (2004).  Esophageal cancer 
is not one of the diseases that the Secretary has deemed to 
have a positive association between exposure to herbicides 
and occurrence of a disease, based on sound medical and 
scientific evidence.  See 38 U.S.C.A. § 1116 (West 2002).  As 
such, service connection for the cause of the veteran's death 
on a presumptive basis is not warranted.  

Nonetheless, the analysis does not stop there.  The Board 
must now address whether service connection for the cause of 
the veteran's death is warranted on a direct basis.  For the 
reasons set forth hereinbelow, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  

As noted hereinabove, the veteran's esophageal cancer was not 
diagnosed until July 2001, over thirty years after separation 
from service, and the evidence of record in this case does 
not contain a medical opinion which links, in any way, the 
veteran's esophageal cancer to any in-service disease or 
injury, or in-service exposure to herbicides.  

In brief, the medical evidence does not demonstrate the 
presence of esophageal cancer during service, and in fact 
shows that this disorder was initially manifested at a period 
considerably removed from the veteran's separation from his 
last period of service.  Moreover, there is no evidence of 
record, other than the appellant's contentions, that the 
veteran's cause of death from esophageal cancer was due to 
in-service herbicide exposure.  As the appellant is not a 
medical expert, she is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  The record contains no evidence or opinion to 
support the appellant's contentions.  

In addition, since the esophageal cancer was not manifested 
to a compensable degree within one year following the 
veteran's separation from service, and the disease is not one 
for which a positive associated to herbicide exposure has 
been found, the laws and regulations governing presumptive 
service connection are not for application.  38 C.F.R. §§ 
3.307(a)(3), 3.307(a)(6), 3.309(a), 3.309(e) (2004).  

Moreover, the evidence does not demonstrate that either the 
veteran's service-connected residuals of a fragment would of 
the left knee or the service-connected status post left 
inguinal herniorrhaphy caused or contributed substantially to 
the veteran's death.  The medical evidence does not show that 
they were in any manner involved in the veteran's death, and 
the appellant does not assert such.  

Finally, the Board is aware that a medical opinion was not 
obtained by VA for the purpose of determining the likely 
etiology of the veteran's esophageal cancer.  However, the 
Board finds that any opinion obtained for that purpose would 
amount to speculation given the record in this case.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the appellant by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2004).  The regulations further provide, in pertinent part, 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.

38 C.F.R. § 3.159(c)(4)(i) (2004).  Because the record 
contains absolutely no competent evidence showing even a 
possibility of a causal connection between the veteran's 
esophageal cancer and any disease, injury or event in 
service, it is not necessary to obtain a medical opinion in 
order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Although the 
appellant is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Her claim, accordingly, must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


